DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 4, the prior art discloses the limitations of claim 3 (as presented below in the rejection).  The prior art does not disclose the following limiations when viewed in combination with the other recited limitations:
the storage control unit performs a pointer movement that moves the first pointer in the direction corresponding to the first dimension direction and an area movement that moves the read target area in the first dimension direction in the external memory, and performs second overwrite at a position indicated by the first pointer after movement with the data of the front end area of the read target area after movement in the first dimension direction, and
the processing unit executes second processing based on the data of the storage area after the second overwrite.
Claims 5, 6-13 are allowable based on dependency from claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 16, the recited processing based on the data of the storage area… multiplying the image data, is indefinite.  One of ordinary skill in the art would not have known the metes and bounds of the processing and what its based on, and how it relates to multiplying the image data.  Specifically, one of ordinary skill would not have known how the multiplying manifested in the technology, and what is being achieved (utility) of the calculations in claim 16.  For example, under one scenario, the image data is not mathematical, so one of ordinary skill would not have known how data is multiplied to produce a multiplication result; and under an alternative scenario, the image data is the number of pixels.  The processing is just a description of functions of multiplying and calculating a sum, but the limitations do not provide a purpose that is manifested in the technology, such that one of ordinary skill in the art would have been able to understand the metes and bounds of the processing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatosian (US 5416718) and in view of Hamaker (US 20190121735)

Claim 1.   Tatosian discloses An information processing apparatus (e.g., computer system, Fig. 1, col 3:50-55) comprising:
a storage control unit that writes data read from a read target area of an to a storage area having the multiple dimensions (e.g., data is fetched from DRAM memory for addresses following the sequential address, and this prefetched data is stored in one of the FIFOs., Fig. 1, Col 2:50-60;  buffer 15 than when a read access to memory 12,… stream buffer 15 is constructed as a set of four FIFOs, with four entries for each FIFO col 4:15-40); and
a processing unit that executes processing based on the data of the storage area (e.g.,  CPU subsequently makes a read request for data in a FIFO, col 2:50-65, Fig. 1), 
wherein the storage control unit moves the read target area in a first dimension direction in the external memory (e.g., the stream buffer fill circuit in controller 14 will fetch data from the appropriate DRAM address in memory 12 and place it into the desired stream buffer FIFO 51-54… incrementing, col 9:45-53),
and performs first overwrite of a back end area of the storage area in a direction corresponding to the first dimension direction with data of a front end area of the read target area after movement  stream buffer 15 is to hold read data prefetched from addresses following a sequential read access received from the CPU 10. That is, when a read request for a given address X is received by the control 14 from the CPU 10 on the system bus 11, this address X is stored to see if a read for the next sequential location (cache line) X+1 is soon requested. If so, the response is to fetch the data at address X+1 from the memory 12 and send it back to the CPU 10 on the system bus, then to fetch sequential data at addresses X+2, X+3, etc., and store this data in the stream buffer 15, Fig. 1, col 4:2-15), and
the processing unit executes first processing based on the data of the storage area after the first overwrite (e.g., When the CPU subsequently makes a read request for data in a FIFO, this data can be returned without making a memory access, and so the access time seen by the CPU is shorter., col 2:55-65).

Tatosian does not disclose, but Hamaker discloses
	external memory having multiple dimensions (e.g., The memory [48] to which the decoder [47] is connected is a buffer, or a cache memory, containing, first, the dimensions of the frame, measured in Tiles. In this case, the frame is two Tiles wide and four deep, so those numbers occupy the first two slots in the buffer [48]., para 0174, Fig 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify fetching data from memory into a buffer as disclosed by Tatosian, with Hamaker, providing the benefit of takes data from the appropriate areas of the main memory [49] according to the dimensions stored on the display control device [42] so 

Claim 14. Tatosian discloses wherein the storage control unit writes an execution result of processing based on the data of the storage area and an execution result of the first processing to a write target area of the external memory (e.g.,  a write request has data to be sent on to memory 12., col 6:1-13).

Claim 15. Tatosian discloses 
wherein the multiple dimensions include two dimensions (e.g.,  RAM to select one of the sixteen locations (four buffers 51-54 with four entries per buffer). A read pointer control 92 in the controller 45 calculates the location within the RAM that the data read will be read from and supplied to the CPU 10, col 12:60-67 Fig. 11).

Tatosian does not disclose, but Hamaker discloses
the data of the read target area includes image data (e.g.,  frame 1, which forms a particular image for display, is divided into a number of tiles 2 (in this case 8×8 tiles), each of which is formed of a number of pixels, 0144 Fig. 2).
takes data from the appropriate areas of the main memory [49] according to the dimensions stored on the display control device [42] so that the frame is assembled on the fly (see Hamaker, 0175), beneficial because the representation of the data is likely to require less memory for storage, but is still sufficient to confirm the presence of a tile in the lookup table and thereby its corresponding memory address (0109), beneficial because it maximises the efficiency of the transmission and storage of tiles, making use of the method of storing tiles individually in memory in combination with the cache to minimise repetition as much as possible and thereby save space, time and bandwidth (0119).

Claim 17. Tatosian discloses an information processing method (e.g., computer system, Fig. 1, col 3:50-55) comprising:
writing data read from a read target area of an to a storage area having the multiple dimensions (e.g., data is fetched from DRAM memory for addresses following the sequential address, and this prefetched data is stored in one of the FIFOs., Fig. 1, Col 2:50-60;  buffer 15 than when a read access to memory 12,… stream buffer 15 is constructed as a set of four FIFOs, with four entries for each FIFO col 4:15-40);
executing processing based on the data of the storage area (e.g.,  CPU subsequently makes a read request for data in a FIFO, col 2:50-65, Fig. 1);
moving the read target area in a first dimension direction in the external memory and performing first overwrite of a back end area of the storage area in a direction corresponding to the first  stream buffer 15 is to hold read data prefetched from addresses following a sequential read access received from the CPU 10. That is, when a read request for a given address X is received by the control 14 from the CPU 10 on the system bus 11, this address X is stored to see if a read for the next sequential location (cache line) X+1 is soon requested. If so, the response is to fetch the data at address X+1 from the memory 12 and send it back to the CPU 10 on the system bus, then to fetch sequential data at addresses X+2, X+3, etc., and store this data in the stream buffer 15, Fig. 1, col 4:2-15); and
executing first processing based on the data of the storage area after the first overwrite (e.g., When the CPU subsequently makes a read request for data in a FIFO, this data can be returned without making a memory access, and so the access time seen by the CPU is shorter., col 2:55-65)..

Tatosian does not disclose, but Hamaker discloses
	external memory having multiple dimensions (e.g., The memory [48] to which the decoder [47] is connected is a buffer, or a cache memory, containing, first, the dimensions of the frame, measured in Tiles. In this case, the frame is two Tiles wide and four deep, so those numbers occupy the first two slots in the buffer [48]., para 0174, Fig 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify fetching data from memory into a buffer as disclosed by Tatosian, with Hamaker, providing the benefit of takes data from the appropriate areas of the main 49] according to the dimensions stored on the display control device [42] so that the frame is assembled on the fly (see Hamaker, 0175), beneficial because the representation of the data is likely to require less memory for storage, but is still sufficient to confirm the presence of a tile in the lookup table and thereby its corresponding memory address (0109), beneficial because it maximises the efficiency of the transmission and storage of tiles, making use of the method of storing tiles individually in memory in combination with the cache to minimise repetition as much as possible and thereby save space, time and bandwidth (0119).

Claim 18. Tatosian discloses A program for causing a computer to function as an information processing apparatus (e.g., computer system, Fig. 1, col 3:50-55) comprising:
a storage control unit that writes data read from a read target area of an to a storage area having the multiple dimensions (e.g., data is fetched from DRAM memory for addresses following the sequential address, and this prefetched data is stored in one of the FIFOs., Fig. 1, Col 2:50-60;  buffer 15 than when a read access to memory 12,… stream buffer 15 is constructed as a set of four FIFOs, with four entries for each FIFO col 4:15-40); and
a processing unit that executes processing based on the data of the storage area(e.g.,  CPU subsequently makes a read request for data in a FIFO, col 2:50-65, Fig. 1),, wherein
the storage control unit moves the read target area in a first dimension direction in the external memory and performs first overwrite of a back end area of the storage area in a direction corresponding to the first dimension direction with data of a front end area of the read target area after movement in the first dimension direction  (e.g.,  stream buffer 15 is to hold read data prefetched from addresses following a sequential read access received from the CPU , and
the processing unit executes first processing based on the data of the storage area after the first overwrite (e.g., When the CPU subsequently makes a read request for data in a FIFO, this data can be returned without making a memory access, and so the access time seen by the CPU is shorter., col 2:55-65).

Tatosian does not disclose, but Hamaker discloses
	external memory having multiple dimensions (e.g., The memory [48] to which the decoder [47] is connected is a buffer, or a cache memory, containing, first, the dimensions of the frame, measured in Tiles. In this case, the frame is two Tiles wide and four deep, so those numbers occupy the first two slots in the buffer [48]., para 0174, Fig 7).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify fetching data from memory into a buffer as disclosed by Tatosian, with Hamaker, providing the benefit of takes data from the appropriate areas of the main memory [49] according to the dimensions stored on the display control device [42] so that the frame is assembled on the fly (see Hamaker, 0175), beneficial because the representation of the data is likely to require less memory for storage, but is still .

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Tatosian (US 5416718) and in view of Hamaker (US 20190121735), and further in view of Krig (US 20140184630)

Claim 2. Tatosian discloses 
Wherein the storage control unit moves the read target area by in the first dimension direction in the external memory (e.g., response is to fetch the data at address X+1 from the memory 12 and send it back to the CPU 10 on the system bus, then to fetch sequential data at addresses X+2, X+3, etc., and store this data in the stream buffer 15, col 4:5-20),
the front end area in the first dimension direction has the predetermined width in the first dimension direction, and the back end area in the direction corresponding to the first dimension direction has the predetermined width in the direction corresponding to the first dimension direction (e.g.,  A read pointer control 92 in the controller 45 calculates the location within the RAM that the data read will be read from and supplied to the CPU 10, and produces a 4-bit (1-of-16) selection on lines 93, referred to as the read pointer. This read pointer on lines 93 is applied to the read/write control 91 for the RAM to select one of the .

Tatosian in view of Hamaker does not disclose, but Krig discloses
	a predetermined width (e.g.,  store selected regions of the two-dimensional image during imaging access, para 0033 Fig. 2).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify fetching data from memory into a buffer as disclosed by Tatosian, with Hamaker, with Krig providing the benefit optimizing image memory access (see Krig, 0013),  the GPU 108 may be configured to render or manipulate graphics images, graphics frames, videos (0024) memory device 104 may include a device driver 110 that is configured to execute the instructions for optimizing image memory access (0025).

Claim 3. Tatosian discloses 
Wherein the storage control unit performs the first overwrite by setting a first pointer in the back end area in the direction corresponding to the first dimension direction and performing overwrite at a position indicated by the first pointer with the data of the front end area (e.g., stores addresses used for read requests made by a CPU, and if a next sequential address is then detected in a subsequent read request, this is designated to be a stream (i.e., sequential reads). When a stream is thus detected, data is fetched from DRAM memory for addresses following the sequential address, and this prefetched data .

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tatosian (US 5416718) and in view of Hamaker (US 20190121735) and further in view of Bridges (US 20110019089)

Claim 16. Tatosian in view of Hamaker does not disclose, but Bridges discloses
wherein the processing based on the data of the storage area includes processing of multiplying the image data and coefficient data for each pixel and calculating a sum of multiplication results for each pixel (e.g., particular pixel rate may be processed and converted to a different format having a higher or a lower pixel resolution than the input format, thus increasing or decreasing the amount of memory buffering utilized, respectively. If the design stores a full frame of data in memory, then a large input or output resolution may utilize large amounts of buffering., 0026).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify fetching data from memory into a buffer as disclosed by Tatosian, with Hamaker, with Bridges, providing the benefit of  video frame synchronization are provided. The circuit includes a memory circuit having a capacity less than a full video frame and a "first in first out" (FIFO) interface, the FIFO interface retiring the post-read buffer data in the memory and overwriting the post-read buffer data in the memory with new data (see Bridges, 0010), a FIFO configuration may be implemented using smaller 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GAUTAM SAIN/Primary Examiner, Art Unit 2135